Exhibit 10.31

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT, dated as of February 16, 2006 (this “Third Amendment”), is
by and among ICG, LLC, a Delaware limited liability company (“Borrower”), ICG,
INC. (f/k/a International Coal Group, Inc.) (“ICG, Inc.”), UBS AG, STAMFORD
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”),
and the Lenders (as defined below) party hereto, and is with respect to the
Amended and Restated Credit Agreement, dated as of November 5, 2004 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, ICG, Inc., the Guarantors party thereto,
the lenders party thereto (the “Lenders”), UBS Securities LLC, as Arranger,
Bookmanager and Syndication Agent, General Electric Capital Corporation, as
Documentation Agent, the Administrative Agent, UBS AG, Stamford Branch, as
Issuing Bank and Collateral Agent, and UBS Loan Finance LLC, as Swingline
Lender. Capitalized terms used but not defined in this Third Amendment have the
meanings given to such terms in the Credit Agreement.

RECITALS

WHEREAS, Borrower wishes to make certain amendments to the Credit Agreement
which are more particularly described herein;

WHEREAS, the Required Lenders party hereto are willing to agree to such
amendments on the terms and subject to the conditions contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

ARTICLE I.

AMENDMENTS TO CREDIT AGREEMENT

Section 1.01 Amendments Related to Real Estate Collateral. The Credit Agreement
is amended by deleting Schedule 5.15A in its entirety and replacing it with a
new version of Schedule 5.15A (New Post Closing Real Estate Collateral
Requirements) which is attached hereto as Annex I.

Section 1.02 Amendments Regarding Reporting Requirements.

(a) The following terms are added to Section 1.01 of the Credit Agreement in
their proper alphabetical order:

“Anker” shall mean Anker Coal Group, Inc. and its Subsidiaries on a consolidated
basis.



--------------------------------------------------------------------------------

“CoalQuest” means CoalQuest Development LLC.

“Reporting Subsidiaries” means Borrower, ICG, Inc., each Subsidiary of ICG,
Inc., CoalQuest and Anker.

(b) Sections 5.01(a), (b) and (c) of the Credit Agreement are amended and
restated in their entirety as follows:

“(a) Annual Reports.

(i) As soon as available and in any event within 120 days of the fiscal year
ending December 31, 2004, (A) the consolidated balance sheet of Holdings as of
the end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, in comparative form with
such financial statements as of the end of, and for, the preceding fiscal year,
and notes thereto, all prepared in accordance with Regulation S-X under the
Securities Act and accompanied by an audit report of Deloitte & Touche LLP or
other independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which audit report shall not be
qualified as to scope or contain any going concern or other qualification),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, statements of income and cash flows of
Holdings as of the dates and for the periods specified in accordance with GAAP
consistently applied (except any inconsistencies in the application of GAAP as
are approved by such independent public accountants and disclosed in their audit
report), (B) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth, (x) on a consolidated basis, the financial
condition, statements of income and cash flows as of the end of and for such
fiscal year, compared to the end of and for the previous fiscal year and, with
respect to the period from October 1, 2004 through December 31, 2004, to
budgeted amounts for such period, and (y) on a consolidating basis, the
statements of income of each Subsidiary as of the end of and for such fiscal
year, and (C) a management’s discussion and analysis of the financial condition
and statements of income for such fiscal year, as compared to the previous
fiscal year and, with respect to the period from October 1, 2004 through
December 31, 2004, to budgeted amounts for such period; provided, however, that
with respect to the notes delivered in connection with the consolidated
statements of income delivered pursuant to clause (A) above, such notes shall
include a note with a consolidating statement of income separating out Holdings
and each of its Subsidiaries; and

(ii) As soon as available and in any event within 90 days after the fiscal year
ending December 31, 2005 (but no later than the date on which Holdings would be
required to file a Form 10-K under the Exchange Act if it were subject to
Section 15 and 13(d) of the Exchange Act), (A) the consolidated balance sheet of
Holdings as of the end of such fiscal year and related consolidated statements
of income, cash flows and stockholders’ equity for such fiscal year, and notes
thereto (including a note with a consolidating balance sheet and statements of
income and cash flows as of the end of such fiscal year separating out Holdings
and its Reporting Subsidiaries, all prepared in accordance with Regulation S-X
under the Securities Act and accompanied by an audit report of Deloitte & Touche
LLP or other independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which audit report shall not be
qualified as to scope or contain any going concern or other

 

2



--------------------------------------------------------------------------------

qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, statements of income
and cash flows of Holdings as of the dates and for the periods specified in
accordance with GAAP consistently applied (except any inconsistencies in the
application of GAAP as are approved by such independent public accountants and
disclosed in their audit report), and (B) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth, on a
consolidating basis, (x) the financial condition, statements of income and cash
flows of each Subsidiary of ICG, Inc. as of the end of and for such fiscal year,
and (y) with respect to the period from October 1, 2005 through December 31,
2005, (1) the financial condition and cash flows of each Subsidiary of ICG, Inc.
as of the end of and for such period, compared to the comparable period in the
previous fiscal year and (2) the statements of income of each Subsidiary of ICG,
Inc. as of the end of, and for, such period, compared to (I) budgeted amounts
for such period and (II) the comparable period in the previous fiscal year;

(iii) As soon as available and in any event within 90 days after the fiscal year
ending December 31, 2006 (but no later than the date on which Holdings would be
required to file a Form 10-K under the Exchange Act if it were subject to
Section 15 and 13(d) of the Exchange Act), (A) the consolidated balance sheet of
Holdings as of the end of such fiscal year and related consolidated statements
of income, cash flows and stockholders’ equity for such fiscal year, in
comparative form with budgeted amounts for such period, and notes thereto
(including a note with a consolidating balance sheet and statements of income
and cash flows as of the end of such fiscal year separating out Holdings and its
Reporting Subsidiaries), all prepared in accordance with Regulation S-X under
the Securities Act and accompanied by an audit report of Deloitte & Touche LLP
or another independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which audit report shall not be
qualified as to scope or contain any going concern or other qualification),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, statements of income and cash flows of
Holdings as of the dates and for the periods specified in accordance with GAAP
consistently applied (except any inconsistencies in the application of GAAP as
are approved by such independent public accountants and disclosed in their audit
report), (B) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth, on a consolidating basis, the financial
condition, statements of income and cash flows of each Reporting Subsidiary as
of the end of and for such fiscal year, compared to budgeted amounts for such
period and (C) a management’s discussion and analysis of the financial condition
and statements of income of Holdings for such fiscal year, as compared to
budgeted amounts for such period; and

(iv) As soon as available and in any event within 90 days after the end of each
fiscal year ending on or after December 31, 2007 (but no later than the date on
which Holdings would be required to file a Form 10-K under the Exchange Act if
it were subject to Section 15 and 13(d) of the Exchange Act), (A) the
consolidated balance sheet of Holdings as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto (including a
note with a consolidating balance sheet and statements of income and cash flows
as of the end of such fiscal year separating out Holdings and its Reporting
Subsidiaries), all prepared in accordance with Regulation S-X under

 

3



--------------------------------------------------------------------------------

the Securities Act and accompanied by an audit report of Deloitte & Touche LLP
or other independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which audit report shall not be
qualified as to scope or contain any going concern or other qualification),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, statements of income and cash flows of
Holdings as of the dates and for the periods specified in accordance with GAAP
consistently applied (except any inconsistencies in the application of GAAP as
are approved by such independent public accountants and disclosed in their audit
report), (B) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth, on a consolidating basis, the financial
condition, statements of income and cash flows of each Reporting Subsidiary as
of the end of and for such fiscal year, compared to (1) budgeted amounts for
such period and (2) the comparable period in the previous fiscal year and (C) a
management’s discussion and analysis of the financial condition and statements
of income of Holdings for such fiscal year, as compared to budgeted amounts for
such period and the previous fiscal year.

(b) Quarterly Reports.

(i) As soon as available and in any event by December 20, 2004 for the fiscal
quarter ending September 30, 2004, (A) the consolidated balance sheet of
Holdings as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, all prepared in accordance with Regulation
S-X under the Securities Act and accompanied by a certificate of a Financial
Officer of Holdings stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, statements of
income and cash flows of Holdings as of the date and for the periods specified
in accordance with GAAP consistently applied (except any inconsistencies in the
application of GAAP as are approved by such independent public accountants and
disclosed in their audit report delivered pursuant to clause (a) above), and on
a basis consistent with audited financial statements referred to in clause (a)
of this Section 5.01, subject to normal year-end audit adjustments, and (B) a
management’s discussion and analysis of the financial condition and statements
of income for such fiscal quarter;

(ii) As soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of the fiscal year ending on December 31,
2005 (but no later than the date on which Holdings would be required to file a
Form 10-Q under the Exchange Act if it were subject to Section 15 and 13(d) of
the Exchange Act), (A) the consolidated balance sheet of Holdings as of the end
of such fiscal quarter and related consolidated statements of income and cash
flows for such fiscal quarter and for the then elapsed portion of the fiscal
year, in comparative form with the consolidated statements of income and cash
flows for the comparable periods in the previous fiscal year and budgeted
amounts for such fiscal quarter and for the then elapsed portion of the fiscal
year, and notes thereto (including a note with a consolidating balance sheet and
statements of income and cash flows as of the end of such fiscal quarter and for
the then elapsed portion of the fiscal year separating out Holdings and its
Subsidiaries), all prepared in accordance with Regulation S-X under the
Securities Act and accompanied by a certificate of a Financial Officer of
Holdings stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, statements of income and cash
flows of Holdings as of the date and for the periods specified in accordance
with GAAP

 

4



--------------------------------------------------------------------------------

consistently applied (except any inconsistencies in the application of GAAP as
are approved by such independent public accountants and disclosed in their audit
report delivered pursuant to clause (a) above), and on a basis consistent with
audited financial statements referred to in clause (a) of this Section 5.01,
subject to normal year-end audit adjustments, (B) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth, on a
consolidating basis, (x) the financial condition and cash flows of each
Subsidiary of Holdings as of the end of and for such fiscal quarter and for the
then elapsed portion of the fiscal year, compared to (in the case of any fiscal
quarter ending on or after March 31, 2006) the end of such fiscal quarter and
for the comparable periods in the previous fiscal year and (y) the statements of
income of each Subsidiary of Holdings as of the end of and for such fiscal
quarter and for the then elapsed portion of the fiscal year, compared to the end
of such fiscal quarter and for the comparable periods in the previous fiscal
year and budgeted amounts for such fiscal quarter and for the then elapsed
portion of the fiscal year, and (C) a management’s discussion and analysis of
the financial condition and statements of income for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to budgeted amounts for
such periods and the comparable periods in the previous fiscal year;

(iii) As soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of the fiscal year ending on December 31,
2006 (but no later than the date on which Holdings would be required to file a
Form 10-Q under the Exchange Act if it were subject to Section 15 and 13(d) of
the Exchange Act), (A) the consolidated balance sheet of Holdings as of the end
of such fiscal quarter and related consolidated statements of income and cash
flows for such fiscal quarter and for the then elapsed portion of the fiscal
year, in comparative form with budgeted amounts for such fiscal quarter and for
the then elapsed portion of the fiscal year, and notes thereto (including a note
with a consolidating balance sheet and statements of income and cash flows as of
the end of such fiscal quarter and for the then elapsed portion of the fiscal
year separating out Holdings and its Reporting Subsidiaries as of the end of
such fiscal quarter), all prepared in accordance with Regulation S-X under the
Securities Act and accompanied by a certificate of a Financial Officer of
Holdings stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, statements of income and cash
flows of Holdings as of the date and for the periods specified in accordance
with GAAP consistently applied (except any inconsistencies in the application of
GAAP as are approved by such independent public accountants and disclosed in
their audit report delivered pursuant to clause (a) above), and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section 5.01, subject to normal year-end audit adjustments, (B) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth, on a consolidating basis, (x) the financial condition and cash flows of
each Subsidiary of ICG, Inc. as of the end of and for such fiscal quarter and
for the then elapsed portion of the fiscal year, compared to budgeted amounts
for such periods and (y) the statements of income of each Subsidiary of ICG,
Inc. as of the end of and for such fiscal quarter and for the then elapsed
portion of the fiscal year, compared to budgeted amounts for such periods, and
(C) a management’s discussion and analysis of the financial condition and
statements of income of Holdings for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to budgeted amounts for such periods;
and

 

5



--------------------------------------------------------------------------------

(iv) As soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year ending on or after
December 31, 2007 (but no later than the date on which Holdings would be
required to file a Form 10-Q under the Exchange Act if it were subject to
Section 15 and 13(d) of the Exchange Act), (A) the consolidated balance sheet of
Holdings as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year and budgeted amounts for such fiscal quarter and for the then
elapsed portion of the fiscal year, and notes thereto (including a note with a
consolidating balance sheet and statements of income and cash flows as of the
end of such fiscal quarter and for the then elapsed portion of the fiscal year
separating out Holdings and its Reporting Subsidiaries), all prepared in
accordance with Regulation S-X under the Securities Act and accompanied by a
certificate of a Financial Officer of Holdings stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, statements of income and cash flows of Holdings as of the date and
for the periods specified in accordance with GAAP consistently applied (except
any inconsistencies in the application of GAAP as are approved by such
independent public accountants and disclosed in their audit report delivered
pursuant to clause (a) above), and on a basis consistent with audited financial
statements referred to in clause (a) of this Section 5.01, subject to normal
year-end audit adjustments, (B) a management report in a form reasonably
satisfactory to the Administrative Agent setting forth, on a consolidating
basis, (x) the financial condition and cash flows of each Reporting Subsidiary
as of the end of and for such fiscal quarter and for the then elapsed portion of
the fiscal year, compared to the comparable periods in the previous fiscal year
and (y) the statements of income of each Reporting Subsidiary as of the end of
and for such fiscal quarter and for the then elapsed portion of the fiscal year,
compared to (1) budgeted amounts for such periods and (2) the comparable periods
in the previous fiscal year and (C) a management’s discussion and analysis of
the financial condition and statements of income of Holdings for such fiscal
quarter and the then elapsed portion of the fiscal year, as compared to budgeted
amounts for such periods and the comparable periods in the previous fiscal year.

(c) Monthly Reports.

(i) Within 45 days after October 31, 2004 and November 30, 2004, respectively,
(A) the consolidated balance sheet of Holdings as of the end of each such month
and the related consolidated statements of income and cash flows of Holdings for
each such month and, with respect to the information delivered for November
2004, for the then elapsed portion of the fiscal year, accompanied by a
certificate of a Financial Officer of Holdings stating that such financial
statements fairly present, in all material respects, the consolidated statements
of income and cash flows of Holdings as of the date and for the periods
specified in accordance with GAAP consistently applied (except any
inconsistencies in the application of GAAP as are approved by such independent
public accountants and disclosed in their audit report delivered pursuant to
clause (a) above) subject to normal year-end audit adjustments, and (B) a
management report in a form reasonably satisfactory to the Administrative Agent
setting forth on a consolidating basis the statements of income and cash flows
for each Subsidiary of Holdings for such month and, with respect to the report
delivered for November 2004, for the elapsed portion of the fiscal year;

 

6



--------------------------------------------------------------------------------

(ii) Within 45 days after the end of each of the first two months of each fiscal
quarter from January 1, 2005 through September 30, 2005, (A) the consolidated
balance sheet of Holdings as of the end of each such month and the related
consolidated statements of income and cash flows of Holdings for each such month
and for the then elapsed portion of the fiscal year, compared to budgeted
amounts for such periods, accompanied by a certificate of a Financial Officer of
Holdings stating that such financial statements fairly present, in all material
respects, the consolidated statements of income and cash flows of Holdings as of
the date and for the periods specified in accordance with GAAP consistently
applied (except any inconsistencies in the application of GAAP as are approved
by such independent public accountants and disclosed in their audit report
delivered pursuant to clause (a) above) subject to normal year-end audit
adjustments, and (B) a management report in a form reasonably satisfactory to
the Administrative Agent setting forth on a consolidating basis, (x) the cash
flows of each Subsidiary of Holdings for each such month and for the then
elapsed portion of the fiscal year and (y) the statements of income of each
Subsidiary of Holdings for each such month and for the then elapsed portion of
the fiscal year, compared to budgeted amounts for such periods;

(iii) Within 45 days after October 31, 2005 (A) the consolidated balance sheet
of Holdings as of the end of such month and the related consolidated statements
of income and cash flows of Holdings for such month and for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year
and budgeted amounts for such month and for the then elapsed portion of the
fiscal year, accompanied by a certificate of a Financial Officer of Holdings
stating that such financial statements fairly present, in all material respects,
the consolidated statements of income and cash flows of Holdings as of the date
and for the periods specified in accordance with GAAP consistently applied
(except any inconsistencies in the application of GAAP as are approved by such
independent public accountants and disclosed in their audit report delivered
pursuant to clause (a) above) subject to normal year-end audit adjustments, and
(B) a management report in a form reasonably satisfactory to the Administrative
Agent setting forth, on a consolidating basis, (x) the statements of income and
cash flows of each Subsidiary of Holdings for such month and for the then
elapsed portion of the fiscal year, compared to the comparable periods in the
previous fiscal year and (y) the statements of income of each Subsidiary of
Holdings for such month and for the then elapsed portion of the fiscal year,
compared to budgeted amounts for such periods;

(iv) Within 45 days after November 30, 2005 (A) the consolidated balance sheet
and a consolidated pro forma statement of cash flows of Holdings as of the end
of such month and the related pro forma consolidating statements of income of
Holdings and its Reporting Subsidiaries for such month and for the elapsed
portion of the current fiscal year; (B) the pro forma statements of income of
Anker and CoalQuest as of the end of such month and for the elapsed portion of
the current fiscal year; and (C) a management report setting forth on a
consolidating basis, the pro forma statements of income of each Subsidiary of
ICG, Inc. (including ICG, LLC) for November 30, 2005 and November 30, 2004 and
for the elapsed portion of the current fiscal year compared to prior year and
budgeted amounts for such periods, accompanied by a certificate of a Financial
Officer of Holdings stating that the financial statements referred to in
subparts (A), (B) and (C) above fairly present, in all material respects, the
consolidated

 

7



--------------------------------------------------------------------------------

pro forma statements of income and cash flows of Holdings and ICG, Inc.
(including ICG, LLC) as of the date and for the periods specified therein,
subject to normal year-end audit adjustments;

(v) Within 45 days after the end of each of the first two months of each fiscal
quarter from December 31, 2005 through December 31, 2006, (A) the consolidated
balance sheet of Holdings as of the end of each such month and the related
consolidated statements of income and cash flows of Holdings for each such month
and for the then elapsed portion of the fiscal year, in comparative form with
budgeted amounts for such month and for the then elapsed portion of the fiscal
year, accompanied by a certificate of a Financial Officer of Holdings stating
that such financial statements fairly present, in all material respects, the
consolidated statements of income and cash flows of Holdings as of the date and
for the periods specified in accordance with GAAP consistently applied (except
any inconsistencies in the application of GAAP as are approved by such
independent public accountants and disclosed in their audit report delivered
pursuant to clause (a) above) subject to normal year-end audit adjustments and
(B) a management report in a form reasonably satisfactory to the Administrative
Agent setting forth, on a consolidating basis, the statements of income and cash
flows of each Subsidiary of ICG, Inc. for each such month and for the then
elapsed portion of the fiscal year, compared to budgeted amounts for such
periods; and

(vi) Within 45 days after the end of each of the first two months of each fiscal
quarter after December 31, 2006, (A) the consolidated balance sheet of Holdings
as of the end of each such month and the related consolidated statements of
income and cash flows of Holdings for each such month and for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year
and budgeted amounts for such month and for the then elapsed portion of the
fiscal year, accompanied by a certificate of a Financial Officer of Holdings
stating that such financial statements fairly present, in all material respects,
the consolidated statements of income and cash flows of Holdings as of the date
and for the periods specified in accordance with GAAP consistently applied
(except any inconsistencies in the application of GAAP as are approved by such
independent public accountants and disclosed in their audit report delivered
pursuant to clause (a) above) subject to normal year-end audit adjustments and
(B) a management report in a form reasonably satisfactory to the Administrative
Agent setting forth, on a consolidating basis, (x) the statements of income and
cash flows of each Reporting Subsidiary for each such month and for the then
elapsed portion of the fiscal year, compared to the comparable periods in the
previous fiscal year and (y) the statements of income of each Reporting
Subsidiary for each such month and for the then elapsed portion of the fiscal
year, compared to budgeted amounts for such periods.”

Section 1.03 Amendments Regarding Budget Requirement. Section 5.01(h) of the
Credit Agreement is amended and restated in its entirety as follows:

“(h) Budgets. No later than 45 days (or 60 days in the case of the fiscal year
ending December 31, 2005) after the first day of each fiscal year of Holdings,
commencing with the fiscal year ending December 31, 2005, a budget in form
reasonably satisfactory to the Administrative Agent (including, but not limited
to, budgeted statements of income for each of the Companies’ business units and
sources and uses of cash and balance sheets as well as a line item for Capital
Expenditures) prepared by Holdings for (i) each fiscal month of such fiscal year

 

8



--------------------------------------------------------------------------------

prepared in detail and (ii) each year in the five years immediately following
such fiscal year prepared in summary form, in each case, of the Companies, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets are based, accompanied by the statement of a Financial Officer of
Holdings to the effect that the budget of the Companies is, in the good faith
opinion of such Financial Officer, a reasonable estimate for the period covered
thereby;

ARTICLE II.

MISCELLANEOUS

Section 2.01 Execution of this Third Amendment; Authorization.

This Third Amendment is executed and shall be construed as an amendment to the
Credit Agreement and forms a part of the Credit Agreement to the extent
applicable thereto. By its signature below, each of the undersigned Required
Lenders hereby authorizes and directs the Administrative Agent to execute this
Third Amendment. The effectiveness of the amendments contained herein is
conditioned upon receipt by the Administrative Agent of signed written
counterparts of the consent of the Guarantors attached hereto as Exhibit A.

Section 2.02 Representations and Warranties.

Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof:

(a) Authority; Enforceability. (i) All consents, approvals and authorizations
necessary for Borrower’s execution, delivery and performance of this Third
Amendment have been obtained or made and (ii) this Third Amendment has been duly
executed and delivered by Borrower and constitutes a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) No Conflict. Neither the execution and delivery of this Third Amendment or
any other agreement or instrument contemplated hereby nor the performance of,
and compliance with the terms and provisions of, this Third Amendment or any
such other agreement or instrument by any Loan Party will, at the time of such
performance, (i) violate or conflict with any provision of such Loan Party’s
articles or certificate of incorporation or bylaws or other organizational or
governing documents of such Loan Party, (ii) violate, contravene or materially
conflict with any Requirements of Law or any other law, regulation, order, writ,
judgment, injunction, decree or permit applicable to such Loan Party, except for
any violation, contravention or conflict which would not reasonably be expected
to have a Material Adverse Effect, (iii) (A) violate, contravene or conflict
with the contractual provisions of, or cause an event of default under, any Loan
Document or (B) violate, contravene or conflict with the contractual provisions
of, or cause an event of default under, any other loan agreement, indenture,
mortgage, deed of trust, contract or other agreement or instrument to which such
Loan Party is a party or by which such Loan Party may be bound, except for any
violation,

 

9



--------------------------------------------------------------------------------

contravention, conflict or default that would not reasonably be expected to have
a Material Adverse Effect, or (iv) result in or require the creation of any Lien
(other than those contemplated in or created in connection with the Loan
Documents) upon or with respect to such Loan Party’s properties. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other person is required in connection with the
performance of and compliance with the terms and provisions of this Third
Amendment or any other agreement or instrument contemplated hereby.

(c) No Default. Except with respect to any Default intended to be cured by the
amendments contained in this Third Amendment, both before and after giving
effect to this Third Amendment, no event has occurred and is continuing that
constitutes a Default or an Event of Default.

 

  Section 2.03 No Waiver.

Except as specifically modified pursuant to the terms of this Third Amendment,
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing herein shall limit in any way the
rights and remedies of the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents. The execution and delivery by the
Lenders of this Third Amendment shall not constitute a waiver, forbearance or
other indulgence with respect to any Default or Event of Default now existing or
hereafter arising.

 

  Section 2.04 Counterparts; Integration; Effectiveness.

This Third Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Third Amendment and any agreements referred to herein constitute the entire
contract among the parties hereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Third Amendment shall become
effective when it shall have been executed by each of Borrower and each of the
Required Lenders, and thereafter shall be binding upon and inure to the benefit
of the parties to the Credit Agreement and, subject to and in accordance with
Section 11.04 of the Credit Agreement, their respective successors and assigns;
provided that the effectiveness of the consent, waiver and amendments contained
herein is conditioned upon the satisfaction of the applicable conditions set
forth in Article III. Delivery of an executed counterpart of a signature page of
this Third Amendment by telecopy shall be as effective as delivery of a manually
executed counterpart of this Third Amendment.

 

  Section 2.05 Severability.

Any provision of this Third Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality or enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

10



--------------------------------------------------------------------------------

Section 2.06 GOVERNING LAW.

THIS THIRD AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

Section 2.07 Headings.

Article and Section headings used herein are for convenience of reference only,
are not part of this Third Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Third Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

ICG, LLC,

as Borrower

By:  

/s/ William D. Cambell

Name:   William D. Campbell Title:   Vice President

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Osta

Name:   Irja R. Osta Title:   Associate Director

                                                 ,

[NAME OF INSTITUTION]

as Lender

  By:      Name:      Title:     



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of Borrower under the
Credit Agreement and hereby (a) consents to the foregoing Third Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Third Amendment, the obligations of each of the undersigned Guarantors
are not impaired or affected and all guaranties given to the holders of
Obligations and all Liens granted as security for the Obligations continue in
full force and effect, and (c) confirms and ratifies its obligations under the
Credit Agreement and each other Loan Document executed by it. Capitalized terms
used herein without definition shall have the meanings given to such terms in
the Third Amendment to which this Consent is attached or in the Credit Agreement
referred to therein, as applicable.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of February 16, 2006.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

INTERNATIONAL COAL GROUP, INC.

By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President COALQUEST DEVELOPMENT LLC
By:  

/s/ O. Eugene Kitts

Name:   O. Eugene Kitts Title:   Vice President ANKER COAL GROUP, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG NATURAL RESOURCES, LLC
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG ADDCAR SYSTEMS, LLC By:
 

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President



--------------------------------------------------------------------------------

ICG EAST KENTUCKY, LLC

By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG ILLINOIS, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG EASTERN, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG HAZARD, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG KNOTT COUNTY, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG EASTERN LAND, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President



--------------------------------------------------------------------------------

ICG HAZARD LAND, LLC

By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG TYGART VALLEY LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ANKER GROUP, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President SIMBA GROUP, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President HUNTER RIDGE COAL COMPANY
(F/K/A ANKER ENERGY CORPORATION) By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ANKER POWER SERVICES, INC.
By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary



--------------------------------------------------------------------------------

WHITE WOLF ENERGY, INC. (F/K/A ANKER VIRGINIA MINING COMPANY, INC.) By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary BRONCO MINING COMPANY, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary HAWTHORNE COAL COMPANY, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary JULIANA MINING COMPANY, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary MARINE COAL SALES COMPANY By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary WOLF RUN MINING COMPANY (F/K/A
ANKER WEST VIRGINIA MINING COMPANY, INC.) By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary



--------------------------------------------------------------------------------

HEATHER GLEN RESOURCES, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary VANTRANS, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary VINDEX ENERGY CORPORATION By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary PATRIOT MINING COMPANY, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary MELROSE COAL COMPANY, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary



--------------------------------------------------------------------------------

UPSHUR PROPERTY, INC.

By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary KING KNOB COAL CO., INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary NEW ALLEGHENY LAND HOLDING
COMPANY, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary



--------------------------------------------------------------------------------

SCHEDULE 5.15A

NEW POST-CLOSING REAL ESTATE COLLATERAL REQUIREMENTS

Post Closing Obligations. Borrower shall take the following actions and make the
following deliveries no later than April 30, 2006. All costs incurred in
connection with all of the following post-closing actions shall be borne by
Borrower in accordance with Section 11.03.

 

  1. Borrower shall deliver to the Administrative Agent valid legal
descriptions, each in form sufficient to record an enforceable mortgage or other
security interest against the property described in the applicable jurisdiction
(a “Legal Description”), covering the property owned in fee by Anker and/or
CoalQuest and their subsidiaries, as such property is described on Schedule
3.14(a) to the Anker BC Agreement and Schedule 3.14(a) to the CoalQuest BC
Agreement (collectively, the “Owned Property”).

 

  2. Borrower shall deliver to the Administrative Agent Legal Descriptions
covering the property in which Anker and/or CoalQuest and their subsidiaries
previously owned a leasehold interest, as such property is described on Schedule
3.14(a) to the Anker BC Agreement and Schedule 3.14(a) to the CoalQuest BC
Agreement (collectively, the “Leased Property” and, together with the Owned
Property, the “Post Closing Mortgaged Property”).

 

  3. a. Borrower shall review all Leases and other property interests underlying
the Post-Closing Mortgaged Properties and shall submit to the Administrative
Agent a list of unrecorded Leases on the Post Closing Mortgaged Property (the
“Post Closing Mortgaged Property Unrecorded Leases”). Borrower shall deliver to
the Administrative Agent, along with the list of Post Closing Mortgaged Property
Unrecorded Leases, a certificate signed by a senior officer of Borrower stating
that the list of Post Closing Mortgaged Property Unrecorded Leases is a true,
correct and complete list of every unrecorded Lease on the Post Closing
Mortgaged Property. The Administrative Agent reserves the right to review any of
the Leases reviewed by Borrower or its counsel.

b. Borrower shall record the Post-Closing Mortgaged Property Unrecorded Leases
(or memorandum thereof) in the appropriate county records office.
Notwithstanding the foregoing, Borrower shall have no such obligation with
respect to any particular lease if: (x) recording such Lease would violate the
terms of the Lease or (y) a particular lease is not in recordable form and the
landlord under such lease refuses to execute a memorandum of such lease.

 

  4. Borrower shall deliver to the Administrative Agent Mortgages encumbering
all of the Post-Closing Mortgaged Property in form and substance reasonably
acceptable to the Administrative Agent (the “Post-Closing Mortgages”). Borrower
and the Administrative Agent acknowledge that each Post-Closing Mortgage may
(1) encumber more than one Post-Closing Mortgaged Property and (2) require the
attachment of more than one corresponding Legal Description.

 

  5. Borrower shall deliver to the Administrative Agent local counsel opinions
similar to the local counsel opinions delivered in connection with the Credit
Agreement, each in form and substance reasonably acceptable to Administrative
Agent, regarding the enforceability of the Post-Closing Mortgages.